                                                                               CLERK'
                                                                                    S OFFICE U.S.DISX O URT
                                                                                      AT ROANOKE,VA
                                                                                           FILED


                         IN THE UNITED STATES DISTRICT COURT
                                                                                        SEF S2 2212
                        FOR TllE W ESTERN DISTRICT 0F VIRGINIA                      JULAC UDLEY CLERK
                                   ROANOKE DIVISION                               BY;   ?
                                                                                                C

DAVID W ADE,Administrator
oftheEstateofElizabeth W ade,

       Plaintiff,                                      CivilAction No.7:18CV00127

                                                       M EM ORANDUM OPINION
AN DREW SAU L,                                         By:H on.G len E.Conrad
Com m issioner ofSocialSectlrityyl                     SeniorU nited Stases D istrictJudge

       Defendant.


       Plaintiffhassled thisaction challenging the finaldecision oftheComm issionerofSocial

Sectlrity denying plaintiffs deceased wife's claim for a period of disability and disability

insurance benefitstmderthe SocialSecudty Act,asnmended,42 U.S.C.jj 416(i)and 423.2
Jurisdiction ofthiscourtisestablished ptlrsuantto 42 U.S.C.j405(g). Thiscourt'sreview is
lim ited to a determ ination as to whether there is substantial evidence to support the

Comm iqsioner's conclusion that plaintiff failed to meet the requirem ents for entitlem ent to

benefitstmdertheAct. lfsuch substantialevidenceexists,thesnaldecision oftheCom missioner

mustbe affirmed. Lawsv.Celebrezze,368 F.2d 640,642 (4th Cir.1966). Stated brietly,
substantialevidencehasbeen definedassuch relevantevidence,consideringtherecord asawhole,

asmightbe fotmd adequate to supporta conclusion by areasonablem ind. Biestek v.Berryllill,

139S.Ct.1148,1154(2019);Richardsonv.Perales,402U.S.389,401(1971).


        1Andrew Saulisnow the CommissionerofSocialSecurity,and he isautomatically substituted asaparty
pursuanttoFederalRuleofCivilProcedure25(d);seealso42 U.S.C.j405(g)(action survivesregardlessofany
changeinthepersonbccupyingtheoftkeofCommissionerofSocialSecurity).
          2Theoriginalclaimant,ElizabethW ade,diedsometimeaûertheflrstadministrativehearingonherclaim for
disability insurr cebenetks. Thiscasewastiledby M rs.W ade'shusband,DavidW ade,astheadminiskatorofher
estate. Forpurposesofconsistency andclarity,thecourtwillhereinaAerrefertoElizabeth W adeastheplaintiff.
       Elizabeth W ade wàs born on M ay 1, 1959, and evenmally completed her college

education. M rs.W adeworked form any yearsin the Child SupportEnforcem entDivision ofthe

Departmentof SocialServices. She lastworked on a regularand sustained basis in 2000. On

April19,2010,M rs.W ade sled an application foraperiod ofdisability and disability insurance

benefits. Inflinghercurrentclaim,Mrs.W adeallegedthatshebecnmedisabledfora11formsof
substantialgainflllemploym enton July 11,2000,dueto avariety ofconditions,includingasthm a,

fibromyalgia, back injury with herrliated discs, migraine headaches, artluitis, hepatitis C,
hypersomnolence with exkeme fatigue,depression/anxiety,Charcotjointordiffuse pigmented
villonodular synovitis, and foot deformities. (Tr. 279). Plaintiff alleged that she was
                                                                     ?

pennanently disabled. TherecordrevéalsthatM rs.W ademetthe insm ed statusrequirementsof

theActthroughthesecondquarterof2096,butnotthereafter. Seeaenerally42U.S.C.jj416(i)
and423(a). Consequently,plaintiffisentitledto apedod ofdisability and disability insurance
benefits o'n1y if she established that she becnm e disabled for al1 forms of substantial gainflll

employmenton orbeforeJune 30,2006.

       Mrs. Wade's application'for disaàility inslzrance benefits was denied upon initial
considerationandreconsideration. Shethenrequestedandreceivedaéqnovohearingandreview
before an Administrative Law Judge. In an opinion dated M ay 16,2013,the Law Judge also

determined thatM rs.W ade wasnotdisabled on orbefore herdate lastinsured. The Law Judge

found thatM rs.W ade suffered from several severe impainnents through that date,including

obesity,degenerative disc disease ofthe lum barspine,m igraines,asthm a,hypertension,hepatitis

C, obstructive sleep apnea, and depression. D espite these im painnents, the Law Judge

determined thatM rs.W ade retaihéd sufficientftmctionalcapacity for a lim itqd range of light

exertionalactivitythatdidnotrequireperformanceofcomplextasksorskilled work. (Tr.17).
Given such aresidualfllnctionalcapacity,and afterhaving considered plaintiY sage,education,

and priorwork experience,theLaw JudgedeterminedthatM rs.W adewasunableto perform any

Pastrelevantworktvoughthedatelastinsured. However,theLaw Judgefoundthatsheretained
thecapacity to perform otherwork rolesexisting in signitk antnum berin thenationaleconomy.
                     '.
  .

Accordingly,theLaw Judge ultimately concluded thatM rs.W adewasnotdisabled priorto Jtme

30,2006,and thatshe wasnotentitled to a period ofdisability ordisability insurance benefits.

See20C.F.R.j404.1520(g). TheLaw Judge'sopinionwasadoptedasthefinaldecision ofthe
Comm issionerby the SocialSecttrity Adm inistration'sAppealsCotmcil. Having exhausted all

availableadm ii strativerem edies,M rs.W adeappealed to thiscourt.

       By m emorandtlm opinion and orderentered July 17,2015,the courtrem anded plaintiY s

caseto the Com missionerforfurtherdevelopm entand consideration. See W adev.Colvin,No.

7:14-cv-00569,2015U.S.Dist.LEXIS93223(W .D.Va.July 17,2015). Thecourtheldthatthe
evidence supported ihe Law Judge's assessm ent of the opinion evidence,including the Law

Judge'sdetermination to givelittleweightto a medicalsolzrcestatem entcompletedby plaintiff s

treating physician,Dr.Don Brady,in 2012,six yearsafterherinstlred statusexpired. Howev'er,

the courtobserved thatwhile the Law Judge fotmd thatplaintiff had m oderate difficulties in

maintaining concentration,persistence,or'pace, the Law Judge did notinclude a corresponding

limitation in ilisassessmeniofplaintiffsresidualfunctionalcapacity,orexplain why no such
limitationwasrequireb. Accordingly,basedonseveraldecisions,includingtherecentdecisionof
theUnited StatesCourtofAppealsfortheFourth Circuitin Masciov.Colvin,780F.3d 632(4th
Cir.2015),the courtfound good cause to remand the case to the Commijsionerfor further
developm entand consideration.
      Onrem and,theComm issionerassigned thecasetothesnmeAdm inistrativeLaw Judgefor

asupplem entalhearinganddecision. TheLaw Judgeissued anew decision on October26,2016.

In hissecond opinion,the Law Judgeonceagain determined thatM rs.W adewasnotdisabled on

orbefore her date last inslzred. The Law Judge fotmd thatM n .W ade suffered from several
                                        .




severe impainnentstllrough thatdAte,including obesity,degenerativediscdisease ofthe lllm bar

spine,migraines,asthm a,hyperten:ion,hepatitis C,obstnzctive sleep apnea,and depression,but

thatthese impairmentsdid not,eitherindividually orin com bination,m eetorm edically equalthe

requirements of a listed impairm ent. The Law Judge then assessed M rs. W ade's residual

ftmctionalcapacity asfollows:

              After careful consideration of the entire record,the tmdersigned
              finds that, through the date last insured, the claim ant had the
              residualfunctionalcapacity to perform lightwork asdefined in 20
              C.F.R. 404.15671) with exceptions.3 The claimaùt could
              occasionally climb,balance,stoop,kneel,crouch,and crawl. She
              could tolerate occasional exposttre to extrem e cold,w etness, and
              hllm idity. The claimant could tolerate occasional exposure to
              excessive noise and vibrations,as wellas occasionalexpostlre to
              pulmonary initants such as fhm es, odors, gases, and poorly
              ventilated areas. W ork waslim ited to simple,tmskilled tasks,in a
              1ow stressenvironm entthatallowed forregularly scheduled breaks,
              rçquired only occasionaldecisiqn-m nking,and wasnotproduction
              rate or pace work with strict production standards. She had to
              avoid a1l exposure to operationalcontrol of m oving machinery,
              tmprotected heights,and hazardousm achinery.




       3Lightwork isdefinedin theregulation asfollows:

              . i
              L ghtwork involvesliRingno morethan20poundsatatimewith frequentliAing
              orcarryingofobjectsweighingupto10pounds. EventhoughtheweightliRed
              maybeverylittle,ajobisinthiscategorywhenitrequiresagooddealofwalking
              orstanding,orwhen itinvolvessittingm ostofthetim ewith som epushingand
              pulling ofarm orlegcontrols, Tobeconsideredcapableofperforming af' ullor
              widerangeoflilhtwork,(theclaimant)musthavetheabilitytodosubstantially
              al1oftheseactivlties.

       20C.F.R.j404.1567($.
(Tr.2044). Given such a residualfunctionalcapacity,and afterconsidering testimony from a
vocationalexpert,the Law Judge determined thatM rs.W ade wastmable to perform any past

relevantwork through the date lastinstlred. However,the Law Judge found thatshe possessed

thecapacity to perfonn otherwork rolesexisting in significantnllmberin thenationaleconomy.

A ccordingly,the Law Judge concluded thatM rs.W ade w as not disabled at any tim e from the

alleged onset date through the date last instlred,and that she was not entitled to a pedod of

disability ordisability insurance benetks. See 20 C.F.R.j 404.1520(g). The Law Judge's
opinion was adopted as the final decision of the Comm issioner by the Social Security

Administration's Appeals Cotmcil. Having ekhausted a11 available adm inistrative rem edies,

plaintiffhasnow appealedto thiscotu't.

         W llile plaintiff may be disabled for certain form s of employm ent,the cnzcial facm al

detennination iswhetherplaintiffwasdisabled fora11formsofsubstantialgainfulemploym ent.

See42U.S.C.j423(d)(2). Therearefotlrelementsofproofwllichmustbeconsideredinmaldng
such an analysis'
                . These elements are s'lmmarized asfollows:(1)objective medicalfactsand
clinicalsndings;(2)theopinionsandconclusionsoftreatingphysicians;(3)subjectiveevidence
ofphysicalmnnifestati6nsofimpairments,asdescribed through aclaimant'stestimony;and (4)
the claim ant's education,vocationalhistory,residualskills,and age. Vitek v.Finch,438 F.2d

1157,1159.-60(4th Cir.1971);Underwoodv.ltibicoftl298F.2d 850,851(4thCir.1962).
         After a review ofthe record in this case,the courtis constrained to conclude thatthe

Co'
  m m issioner's finaldecision is supported by substantialevidence. The Law Judge's opinion

reflects a thorough evaluation of M rs.W ade's m edical problem s and the extent to which they
     :
affected herability to work. Although M rs.W ade àuffered from a com bination ofphysicaland
 .




emotional impairments prior to her date last insured,substantial evidence supports the Law
Judge's assessm entofherresidualfunctionalcapacity and his determ ination that she was not

disabled fora11form sofsubstantialgainfulem ploym enton orbeforeJune30,2006.

           'therecord reflectsthaton June 5,2000,onem onth priorto heralleged onsetdate,M rs.
w ade pre
        'sented to tlke emergeflcy depm ment at carilion Roanoke M emorialHospitalwith
                                          .. '                                                     .

epigastricpain. Physicalexamination fndingswere largely nonnal,asidefro'm m ild abdominal
                                                 .                                                           '
       .
tendem ess. 'M rs. w adewasalert,ftïlly oriented,and exhibited no grossfocalorsensory defk its.

(Tr.349).
           Overayearlater,in July of2001,M rs.W adepresented toherprimary carephysician,Dr.

Don Brady,with complaintsoffatigueandchronicbackpain. (Tr.930). Plaintiffreportedthat
hersymptom swereprecipitated by prolonged standing and partially relieved by medication. On

exnm ination,plaintiffexhibited tenderness in the lllmbararea,buthad fu11range ofm otion,no

edem a,and intactneurologicalftmctioning. Dr.Bradynot'
                                                     ed thatplaintiffwasalertandodented,

and thatherenergyhadimproved. He diagnosedplaintiffw ith chronicbackpain resultingfrom a

work-related injury.4 (Tr. 931). W hen M rs. W ade returned the following month, she
complainedofnumbnessinherlegs,musclespasms,andradiatingpain. (Tr.932). However,a
straight1egraisetestWasnegative'
                               ,and plaintiffwasfotmdtohaveintactneurologicalfunctioning

andnoebema. Additionally,Mrs.W adedeniedexpedencingdepressionoranxiety. (Tr.932).
                                         .




           In August of 2001, M rj.W ade began treatm ent with Dr.M un'ay Joiner, a physical

medicineand rehabilitation sp'ecialist. (Tr.675). Plaintiffcomplained ofradiating lowerback
pain resulting from a w ork-related accident. D r.Joiner'sphysicalexnm ination findings indicate
                                '
  ..                       1

thatplaintiff was alerq oriented,and in no acute distress. (Tr.677). Plaintiff exhibited
te'nderness in herhips', knees,andspinewithpalpation. (Tr.678). However,astraight1egraise

           4 During the flrstadministrative hearing,plaintifftestified thatshe hm'therback in July of2000,after
trippingovqrantmevensurfaceatwork. (Tr.40-41).
test was Once again negative, and plaintiff exhibited fu11 skength and intact sensation.

Additionally, EM G and nerve conduction studies were S
                                                     lnonnal gand) without evidence of
neuropathy,myopathy,orradiculopathy.'' Cr.673,685).
       In Octoberof2001,Mzs.W aderetumedtoDr.Bradywith complaintsofbackpainanda

recentmigraineheadache. (Tr.933). Dr.Brady notedthatplaintiY ssymptomsofdepression
                                             '               .

had improved,and physicalexnmination findings were largely tmchanged from previous visits.

(Tr.934). ThesamewastrueinDecemberof2001. Althoughplaintiffcontinuedtoexhibitmild
lum bar tendem ess,netlrological functioning was grossly intact, plaintiff was f'
                                                                                ully alertand

oriented,and sheexhibitednosignsofmood,thought,ormemorydiffculties. (Tr.938).
       M rs.W aderetarnedto Dr.Joineron December4,2001. Duringtheexnm ination,plaintiff

reported expedencing no relief jr
                                .om a recent epidural injection. However, on physical
exnmination,M rs.W ade'wasfotmdto haveexperienced tisigrlificantimprovem entwith decreased

overalltendenwssandspasms,''andSGnoincreasedtendemess...withextension.'' (Tr.668). A
straightlegraisetestwasnegativeandplaintiffsneurologicalfunctioningwasobjectivelyintact.
(Tr.668). Dr.Joinercontinued plaintiffon herexisting medication regimen and ordered a CT
myeiogrnm orthelumbarspine. Thec'
                                r scan revealed ''degenerativelumbazstenosisatL2-3
withamilddiffusediscbulge.'' (Tr.688).
       Plaintiffretunied to Dr.Brady and Dr.Joinerin February of2002. Recordsfrom Dr.
Bradyindicatethatplaintiffsmigrainesfladimprovedandwerelessfvquent. Sheexhibitedf'u11
rangeofmotion,withnoedemaortendem essinherextremities. (Tr.946). W hen M rs.W ade
presented to Dr.Joiner a few weeks later,a spinalexnm inétion revealed only m ild paraspinal

tendemess,no specificjointtendemess,andnoincreasedtendemesswith extension pastneutral.
(Tr.664). Dr.Joinerrecommendedthatplaintiffbegin an independentexerciseprogrnm with a
personaltrainer. (Tr.665). InAprilof1002,afterworkingoutwithapersonaltrainerandseeing
a cotmselor,plaintiff reported thatshe was pleased with the results. (Tr.659). Dr.Joiner
.                    .   .

advisedM rs.w adetoconiinuewithherexistingcotusesofaction,and ,:recommendedcontinued
vocationalrehabintervention.'' (Tr.660).
       lnMayof2002,Mrs.WabepresentedtoDr.Bradywithcomplaintsoflefttneepainand
swelling. Dr.Brady's exnmination notes indicate that plaintiff exhibited çtsome tendem ess

laterally,''butmaintainedgoodstabilityandhadnoeffusion orpainon compression. (Tr.953).
Dr.Brady diagnosed plaintiffwith akneesprain orstrain. W hen M rs.W aderet= edtwo weeks

later, she had fullrange of m otion,with no edem a or tenderness,and she reported that her

headacheshaddecreasedingequencyand severity. (Tr.955). However,becauseplaintiffalso
indicatedthatherheadachesleftherwith afeeling ofconfusion,Dr.Brady recom mendedthatshe

follow up with a netlrologist. W hen M rs.W adereturned to Dr.Brady thefollowing m onth,she

reported thatshe was being treated with Topnmax and thather tGlsymptomsjofcomplicated
migraineghadqnotrecurred.'' (Tr.956).
       On Septem ber4,2012,M rs.W adepresented to Dr.Brady fora inedication recheck. At

thattime,plaintiffcomplained ofworsqning fatigueaftermovingto adifferentresidence. (Tr.
46à). Dr.BradyprescribedVerapnmilforhypertension. Healsonotedthatplaintiffwastnking
tivetabsofiorcetperdayforpain. (Tr.466).
       On Septem ber29,2002,M rs.W adew astransported to the em ergency departm entafterher

husband fotmd herunresponsive. (Tr.369). Although plaintiffs physicalexnmination was
large1yunremarkable,a''drugscreenwaspositiveforopiatesand antidepressants. (Tr.371-76).
The exnm ining physicians opined thatplaintiffs syncope and reported confusion likely resulted

from tmintentionalovermedication. .
                                  (Tr.372,377). ExaminationnotesindicatethatM rs.W ade
Stconfessged)ofthepossibilitytotakingmedicationmorethanrecommendedortnkingmedication
...   prescdbedtoEherjhusband,''nnmely,Oxycontin. (Tr.372,383). M rs.W adewasdischarged
thefollowingdaywithinstnlctionstofollow upwithherprimarycarephysician. (Tr.372).
         On October9,2002,M rs.W aderettm ledto Dr.Joinerafterhavingtmdergoneafunctional

capacity evaluation. Physical exnm ination fndings were largely lmrem arkable. A spinal

exnmination revealedt&mild tendemessand increasedtoney''Eçgnqoincreasedtenderness...with
extension,d'andttlnlo SIspecifictenderness.'' (Tr.655). A straight1egraisetestwasnegative,

plaintiffssensory function remained intact,and sheexhibited good strength. (Tr.655). W ith
respect to the functional capacity evaluétion, Dr. Joiner noted that Esthere w as evidence of

symptom exaggeration''and ççpartialsubm axim aleffolt mnking itdifficultto acctlrately assess

gM-
  t-s.qW ade'stnzephysicalcapabilities.'' (Tr.655). Dr.Joinerthen sllmm arized theresultsof
theftmctionalcapacity evaluation asfollows:

               Atthe least...,shewasfeltto becapable ofoccasionallihing 20
               pounds,frequentlifting 15 pounds,constantlifthlg 6 potm ds.She
               could sit frequently,stand occasionally,walk occasionally,bend
               occasionally,reach shoulder level and below knees occasionally,
               waistlevelfrequently,clim b occasionally,squatinfrequently,kneel
               infrequently,crawlinfrequently,twistoccasionally.

(Tr.655). Dr.JoinerwentontonotethatM rs.W adewasGlcapableoffu11tmrestrictedduty''based
on the resultsofthe functionalcapacityevaluation. (Tr.656).
                     .




         Dr.Joinersubsequently ordered an M RIofplaintiffslumbar spine. The M IU revealed
                                 .




degenerative disc changes atseverallevels,butshowed no evidence ofdisc hem iation,spinal

stenosis,orpathologicaldestructiveprocess. (Tr.689).
         On November 13,2012,M rs.W ade reported to Dr.Joiner that she w as experiencing
incremsed pain asa resultoftherecentweather,and thatshe w ashaving çtdiftk ulty w ith standing,

sitfing,walking,nnd essentially a11activities.'' (Tr.651). On physical exnm ination,plaintiff
                                                                                     ,
exhibited spinaltendem ess to palpation. However,a straight1eg raise testwas negative,her

sensation wasintact,and shehad fullstrength. (Tr.651). Dr.Joinernoted thatplaintiffwas
releasedtoreturntoworkbasedop.
                             thepreviousfunctionalcapacityevaluation. (Tr.652).
      Overthecotlrsçofthqfollowingyear,M rs.W adecontinuedtq seeDr.Brady. In Febnzary
of2003,Dr.Brady npted thatplaintiffwas alertand oriented,with no evidence ofany m ood,

thought, or m emory problem s.         965). Physical exnmination findings were lazgely
                                       .




unchanged from previousvisits. Cpnsistçntfndingswere docllm ented in April,Jlm e,August,

andSeptemberof2003. (Tr.970,973,980,985).
      M rs.W adesaw Dr.Brady apd Dr.Joineragain in Octoberof2004. Dr.Brady'sphysical

exnminations findings were essentially unrem arkable.      He noted that plaintiff denied

expedencing depression ornnxiety,and thatthere were Gtno signs ofm ood,thought,orm em ory

diY culty.'' (Tr.535). W henplaintiffsaw Dr.Joinerfivedayslater,shereportedincreasedpain
afterddvingforaEjob club,''wllich requiredhertotravel138milesroundtrip. (Tr.645). On
physicalexnmination,plaintiffwasfotmd tohaveback tendem essand m ild spasm s,butastraight

legraijetestwasnegative,plaintiffssensationwasintact,andherstrengthwasgood. (Tr.646).
      Dtlring afollow-up appointm entwith Dr.Joinerin July of2005,M rs.W ade continued to

complain of lower back and extremity pain, but acknowledged that her medications were
:thelping
        . .'' (Tr.641). Dr.'Joinernotedthatshewasnottmdergoinganyform ofphysicaltherapy

at that tim e, but was involved in vocational rehabilitation efforts. Although plaintiff still

exhibited som e tendem ess on examination,a straight leg raise testwas negative an.
                                                                                  d plaintiff

continuedtohaveintactsensationandfu11strength. (Tr.642). Shewasgivenasteroidinjection
andadvisedtorett
               m zeverythreetosixmonths. (Tr.642).




                                             10
       On August 8,2012,over six years after plaintiffs insured status expired,Dr.Brady

completed an assessm entofplaintiffsphysicalability to perfonn work-related activities. Dr.

Brady opinedthatplaintiffcould occasionally liftlessthanten potmds,stand forno morethan ten

m hmtesatatiine and foratotaloflessthan twohotlrsin an eight-hotlrworkday,and sitforless

thantwohotlrsinaneight-hourworkday. (Tr.1271-72). Dr.Bradyfurtheropinedthatplaintiff
could never climb, balance, kneel, crouch, crawl, or stoop; that she could engage in only

occasionalreaching;andthatshewouldneedtobeabsentmorethanthreetimespermonth. (Tr.
1272-74). Dr.Brady also opined thatplaintiffsconditionhad existed and persisted with such
limitationssinceJuly 14,2000. (Tr.1274).
       After considering a11 of the evidence of record,the Law Judge determined that M rs.

W ade's'
       physicalimpairmentswerenotso severe asto preventperlbrm ance ofa lim ited range of

lightwork activity through herdate'lastinsured. In m aking this determination', the Law Judge

found thatM rs.W ade's'allegationsoftotally disabling limitationsdlzdng therelevanttimeperiod

weretGoutofproportionwiththeweakand'hconsistentobjectivemedicalsndingscontainedinthe
record.'' (Tr.2052). Althoughççimaging confirmed degenerativediscdisease,''theLaw Judge
notedthatthemedicalrecordsweredevoidofanyevidenceofswelling orinflammation,muscle
atrophy,orconsistentdifficulty m oving. (Tr.2052). TheLaw Judgealsonotedthatplaintiffs

migraine headaches were intermittentand generally controlled with the medicationsprovided.

(Tr.2052).
       The Law Judge also declined to acceptDr.Brady's 2012 assessm entofplaintiff'sphysical

abilityto work. Although the Law Judgerecognized thatDr.Brady wasplaintiffsprim ary care
   .       '                     '                                                .
             .

physicianformanyyears,theLaw Judgeemphasizedthatççtilisopinionwasofferedsixyearsafter
theclaimant'sdatelastinsuredand twelveyearsafterherallegedonsetdate.'' (Tr.2052). The
Law Judge also noted thatthe limitations identised by Dr.Brady were inconsistent with the

exnmination recordsfrom the relevantperiod,aswellasçdthe claim ant'srelease back to work by

Dr Joinerin2ù02.'' (Yr.2052). TheLaw Judge
                                         'assigned greaterweighttotheopinionsofDr.
Jolm Sadlerand Dr.JosephDuckwall,who reviewedtherecordsattherequestofthestateagency.

Both ofthe state agency physiciansopined thatplaintiffcould work atthe lightexertionallevel

withposturalandenvironmentallimitatiôns. (Tr.87-88,111-12). The Law Judgefotmd that
theirassessmentsweremoreconsistentwiththerecordasawhole,includingtheobjectivefindings
on examination. (Tr.2052). TheLaw Judgealso gave greaterweightto thereportsf'
                                                                            rom Dr.
Joiner,which indicated thatplaintiffwasfully capableofmeetingtheliftingrequirem entsforlight

work. (Tr.2052).
      '

          The Law Judge also concluded thatM zs.W ade'smentalimpairm entsdid notrenderher
disabled fora11form s ofsubstantialgainf'ulem ploym entor otherwise contdbute to an overall

disability. In evaluating herim pairmentsatstep three ofthesequentialanalysis,the Law Judge

determined thatplaintiff had Eçm oderate difficulties''with concentration,persistence,or pace.
(Tr'
   .2043). TheLaw Judjenotedihatalthoughplaintiffttintermittentlycomplainedofissueswith
depression to providers,...mentalstatusexnminationswere generally benign,''and them edical

evidencçGlgenerally supports(onlylminimallimiàtionsinthisarem'' (Tr.2043). Nonetheless,
baseèontheplaintiffsallegationsofdepression,fatigue,andmedicationsideeffectsduringthe
relevanttime period,the Law Judge found itappropriateto limitM rs.W adeto çdsimple,routine

taskgs)in alow stressenvironmentfreeofproduction orpaced work and allowingforregularly
scheduled breâks.'' (Tr.2043). TheLaw Judge found thatsuch limitationswould adequately
accommodateanyallegeddeficitsinthisareaofftmctiozling. (Tr.2043).




                                             12
      Onappealtothiscourt,theplaintif: through cotmsel,makesfourmglmentsin supportof
hermotionforsllmmaryjudgment. First,iheplaintiffarguesthattheLaw Judge'sassessmentof
herm entalimpainnentsisnotsupported bysubstantialevidence. Relying ontheFourth Circuit's

decision in M ascio,the plaintiff argueg that the Law Judge's findings regarding her residual

functionalcapacity(ççRu
                      FC''),andthecorrespondinghypotheticalquestionposedtothevocational
expert,did notsuffciently accom modateherm oderatedifficultieswith concentration,persistence,

orpace. Forthe following reasons,however,thecourtistmableto agree.

       In M ascio,theLaw JudgecreditedMascio'sdiagnosisofanadjustmentdisorderandalso
found thatshehad m oderate diftkultieswith m aintaining concentration,persistence,orpaceasa

sideeffectofherpain m edication. M ascio,780 F.3d at638. Although thehypotheticalposedto

the vocatio
          'nal'
              expertttsaid nothing about M ascio's m entallimitationsy''the vocational expert

included an çGunsolicited addition of çtmskilled work,'''which Etmatched the ALJ'S findings

regarding M ascio'sresidualfunctionalcapacity.'' Id. The Fourth Circuitultimately Ragreeld)
with othercircuitsthatthe ALJ doesnotaccount ifora claimant's lim itationsin concentration,

persistence,andpaceby restrictingthehypotheticalquestion to simple,routinetasksortmsldlled

work.''' ld.(quotingWinschelv.Comm'rofSoc.Sec-,631F.3d 1i76,1180(11thCir.2011)).
The Courtreasoned thatGtihe ability to perfonn simple tasksdiffers from the ability to stay on

task.'' 1d. Because the Law Judée failed to explain ççwhy M ascio's m oderate lim itation in
concentration,persistenceand paceatstep three(did)qottranslateinto alimitation in M ascio's
residualfunctionalcapacity,''theFourth Circuitconcluded thataremand wasrequired. Id.
         v




       Upon' review of the record in this cas'e, the court concludes that the Law Judge's

mssessment of M rs.W ade's m entalimpairments is supported by substantialevidence and that

rem and isnotrequired underM ascio. In determ izling thatM rs.W ade had m oderate dio culties
with concentration,persistence,or pace,the Law Judge partially credited her allegations of

depression,fatigue,and side effects from m edication. After considering plaintiffs particular

difficulties in these areas offunctioning,the Law Judge found thatshe was lim ited to çGsim ple,

tmskilled tasks,in a1ow stressenvironmentthatallowed forregularly scheduled breaks,required

only occasionaldecision-mnking,andwasnotproduction rateorpacework with strictproduction

standards.''s tTr.2044). The Law Judke specifically fotmd thatsuch restrictions adequately
accomm odated her diftk ulties with concentration,persistence,orpa'
                                                                  cy,and thatthe record as a

wholeindicatedthatshedidnotrequireadditionalwork-relatedlimitations. (Tr.2043,2051-52).
Asnoted above,theLaw Judgeem phasizedthatplaintiff sm edicalrecordsdid notdocllm entany

cognitive lim itations on exnmination or suggest that additional functional restrictions were

necessaryasaresultofhernonexertionalimpainnents. (Tr.2051).
       Thus,unlikeM ascio,theLaw Judgedidnotsllmm arilylim itM rs.W adetotm skilled work

withoutexplanation. lnstead,theLaw Judge form ulated specificlimitationsthathefotmd would

sufficiently accomm odate plaintiffs particular deficiencies in the area of concentration,

persistence,orpace. Thecourtissatisfied thattheLaw Judgeprovided an adequateexplanation

ofhow hisRFC findingsfully accotmted forM rs.W ade'snonexertionallimitations,and thathis

assessm entis supported by substantialevidence. The sim ple fact is that M rs.W ade received

roùtinean&orconservAtivetreatmentfordepression andanxietypriortoherdatelastinstlred,and
thatnopractitionereversuggestedtàatshehadamentalorhonexertionalimpairmentthatresulted
in m öresignificantfllnctionallim itationsthan thoseidentified by theLaw Judge. M oreover,M rs.


       S W ithrespecttothelatterlimitation,theLaw Judgefurtherexplaineddtlring theadm inistrativehearingthat
heintendedtoSçeliminatethosejobsthathavestictproductionrateorpacerequirementswhetherthat'sonafactory
lineorsomethingwhereifyouslow downandyoucan'tkeepup,thenitslowsdowneverybodyelse.'' (Tr.2076-77).
Acdordingly,thevocationalexpertfocusedonjobsthatdidnotinvolvefast-paced'assemblywork. (Tr.2077).


                                                   14
W adewasrepeatedly foundto exhibitno signsofm ood,thought,orm emory diffkultiespriorto

the expiration ofherinsured status. Fora1lofthese reasons,the courtconcludesthatthe Law

Judge's second decision com portsw ith M ascio.

         In hersçcond argllm ent,plaintiffonce again arguesthatthe Law Judge erred in failing to

give signiscantweightto Dr.Brady'sopinions. Having reviewed the record in its entirety,the
                  '    '                .
     .


courtrem ainsconvinced thatsubstN tialevidencesupportsthe Law Judge'sdecision. Although

Dr.Brady did opine thàtplaintiffsmusculoskeletalproblem srendered herdisabled priorto the

tenuination of her insured status,Dr.Brady m ade his assessm entin 2012,six years after the

plaintiffs date last insm ed. M oreover,the Law Judge accurately observed thatthe extrem e

limitations assessed by Dr.Brady were inconsistentwith the objective evidence dtuing the
relevanttimepeliod,includingDr.érady'sown physicalexnmination findings. M oreover,the
courtbelievesthattheLa'w Judgereasonably determined to give greaterweightto othermedical
                                    .




evidence,including thereportsf'
                              rom Dr.Sadler,Dr.Duckwall,and Dr.Joiner. The Law Judge

reasonably concluded that the opinions of the state agency physicians and Dr. Joiner were

generallymoreconsistentwiththeobjectivefindingsandothermedicalevidence.6 Inshort,the
courtbelievesthattheEaw Judge'sdecision to discotmttheopinionsoffered by Dr.Brady iswell

supportedbytherecord. See.e.c.,Bishopv.Comm'rofSoc.Sec.,583F.App'x65,66(4thCir.
2004)(affirming theLaw Judge'sdecisiontorejecttheopinion ofatreatingphysician thatwas




         6Alltllreephysiciansfoundthatplaintiffwascapableofmeetingtheliqingrequirementsforlightwork,and
00thofthestateagencyphysiciansdeterminedthatplaintiffcouldsit stand,and/orwalk foraboutsixhottrsin an
eight-hourworkday. (Tr.87,124). AlthoughDr.Joinerfotmdthatplaintiffcould,ataminimum,Rsitgequently,
stand occasionally,(and!walk occasionally''(Tr.655),such findings are notinconsistentwith the regulatory
defmition oflightwork,apd do nototherwiseunderminetheLaw Judge'sconclusionthatplàintiffcould perform a
limitedrangeoflightwork. See20C.F.R.j1567(b)(explainingthattheççfull''rangeoflightworktsrequiresagood
dealofwalking orstanding,pz ...involvessitting mostofthetimewith some pushing and pulling ofarm orleg
controls'')(emph:sisadded).   '
                                                  15
ççinconsistentwith themildtomoderatediagnosticsndings''and çltheconservativenatureofrthe
plaintiffs)treatmenf').
       Plaintiffs third argum ent is that the Law Judge failed to conduct a proper

function-by-function analysisin assessing herresidualfunctionalcapacity. Inparticulay,plaintiff
                                                                                   .




contends thatthe Law Judge failed to m ake suo cientfm dings regarding her alleged need to

tifrequently change positions and take breaks to restor lie dow n.'' P1.'s Br.Supp.Sum m .J.34,

D kt.N o.19.

       Upon review of the record and applicable caselaw, the court finds tltis mp lment

tmpersuasive. Although guidelines from the Social Sectuity Administration instnzct the Law

Judge to take a çlfunction-by-ftmction''approach to determining a claimant'sresidualflmctional

capacity,SSR 96-8p,1996 SSR LEXIS 5(Ju1y2,1996),theFourthCircuithasElrejectedaperse
rulerequiring rem and when theALJdoesnotperform an explicitfnnction-by-function analysis.''

Mascio,780F.3dat635. lnstead,theCourtagreedwiththeSecondCircuitthatç4G(rlemandmay
beappropriate ...whereanALJfailsto assessaclaim ant'scapacitytoperform relevantfLmctions,

despitecontradictory evidence in iherecord,orwhere otherinadequaciesin theALJ'Sanalysis

fnlstrate fnenningf'ulieview.''' Id.(quoting Cichockiv.Astrue,729 F.3d 172,177 (2d Cir.
2013:. In thiscase,itisclearfrom theLaw Judge'sdecision thathe consideredM rs.W ade's
claimedlimitations,butfoundthatsuch limitationswereinconsistentwith thefindingsonphysical

exnm inationpriortoherdate lastinsuredandtheplaintiffsown statem entsto t'
                                                                         reatingphysicians

dtlrlngthattimeperiod. (Tr.2051-52). TheLaw Judgealso emphasizedthathisRFC findings
were largily consistentwith the opirtions ofthe state agency physicians and Dr.Joiner.

2052). Upon review ofthe record,the courtisconvinced thatthe Law Judge'streatmentof
                                  'è
PlaintiY sciaimedlimitationsisconsistentwiththeprotocolestablishedinMascioandMonroev.


                                              16
Colvin,826 F.3d 176 (4th Cir.2016),and thatsubstantialevidence supportstheLaw Judge's
evaluation ofplaintiffsresidualfunctionalcapacitythrough the date lastinsured.

            Finally, plaintiff contends that the Law Judge's assessment of her allegations and

subjectivecomplaintsisnotsupportedbysubstantialevidence. AlthoughM rs.W adeallegedthat
she experienced totally disabling pain,discom fort,and fatigue priorto her date lastinsttred,the

Law Judgefotmd thattheplaintiffsstatementsregarding theintensity and limiting effectsofher

sym ptom swere notentirely consistentwith the m edicalevidence and other evidence ofrecord.

The Law Judge provided specifiç reasons for his decision to not fully creditthe plaintiffs

statèments regarding the severity of her symptoms. For instance,the Law Judge noted that

plaintiY ssubjectivecomplaintswereSçoutofproportionwiththeweakandinconsistentobjective
medicalfndingscontainedintherecord.'' (Tr.2052). Ultlmately,theLaw Judgefolmdthatthe
evidencesim ply did Gtnotsupportany workrelated lim itationsthatwouldprecludeal1workpriorto

Jlme2006.5''(Tr.2052).
            Upon review ofthe record,the courtis tmable to discern any error in the Law Judge's

credibility sndings. TheLaw Judgethoroughly considered plaintiffsmedicalhistory alongwith

herown allegationsregardingthe symptomsofherphysicaland m entalimpairments. Thecourt
'

agreesthatplaintiffsallegationsoftotallydisablingsymptomsare som ewhatinconsistentwith the

complaintsctoolmented in thetreatmentrecords,the objectivefindingson exnmination,andthe
    :   .           :                              .               .

refativelyçonservativetreatmentmeasuresprovidedbeforeherdatelastinsured. Thus,thecom't
is satisfied that substantial evidence supports the Law Judge's decision not to f'
                                                                                 ully credit

plaintiff'sallegations.

            In affirm ing the Com missioner'sfinaldecision,thecourtdoesnotsuggestthatM rs.W ade

w asfree ofa1lpain and discom fortdtlring the relevanttim e period. Indeed,them edicalevidence
confnnsthatplaintiffsuffered from impairmentsthatcould beexpected to resultin subjective
lim itations. However,therecordsimply doesnotincludem edicalevidencethatisconsistentwith

totally disabling symptomatology priorto the expiration ofplaintiffsinsured status. ltmustbe

recognizedthattheinabilitytoworkwithoutanysubjectivecomplaintsdoesnotofitselfrendera
claimantdisabled. SeeCraigv.Chater,76F.3d585,592(4thCir.1996). Itappearstothecourt
thattheLgw Judgeconsidereda11ofthemedicalevidence,aswellasa11ofthesubjectivefactors
reasonably supported by therecord,in adjudicatingMzs.W ade'sclaim forbenefits. Thus,the
courtconcludesthatal1facetsofthe Comm issioner'sfinaldecision are supported by substantial

evidepce.

       Asageneralrule,theresolution ofconflictsintheevidenceisam atterwithintheprovince
                                ï             '
                          .

oftheCommissioner,even ifthecourtmightresolvethecontlictsdifferently. Richardson,402
U.b.at400-01;Craic,76F.3dat589;Oppenheim v.Finch,495F.2d396,397(4thCir.1974).
Forthe reasonsstated,the cotu'
                             tfindsthe Comm issioner'sresolution ofthe pertinentcontlictsin

therecord in thiscasetobesupported by substantialevidence. Accordingly,thefinaldecision of

theComm issionermustbeaffrmed.

       TheClerk isdirected to send copiesofthism em orandllm opinion to allcotm selofrecord..
       DATED:This
                -à** dayofSeptember, 2019.


                                                             *
                                            SeniorUnited StatesDistrictJudge




                                            18
